DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6 and 7, and the species (A), guide RNA comprises the sequence of SEQ ID NO: 22, in the reply filed on September 2, 2022 is acknowledged. 
Claims 1-5 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2022.
Claims 6 and 7 are being examined with claim 6 being examined only to the extent the claim reads on the elected subject matter.
Claim 6 is dependent on withdrawn claim 1 and it is suggested that the applicant re-write claim 6 as an independent claim. 

Priority
This application claims foreign priority under 35 U.S.C. 119(a)-(d) to Taiwan application 108129823, filed on August 21, 2019. A certified copy of the foreign priority document has been filed in this application on February 10, 2020. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign priority application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
  
Drawing Figure
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawing filed on January 17, 2020 is objected to because there is only a single view to illustrate the claimed invention and it must not be numbered and the abbreviation "FIG." must not appear.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Claim 6 is objected to in the recitation of “produced by a process” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “produced by the process”. 
Claim 7 is objected to in the recitation of “which is a cell of a Candida utilis strain D813 deposited under the accession number CCTCC M 2019431” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the recombinant Candida cell is Candida utilis strain D813 having China Center for Type Culture Collection (CCTCC) deposit number M 2019431”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	

	Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 is drawn to the recombinant Candida cell of claim 6, which is a cell of a Candida utilis strain D813 deposited under the accession number CCTCC M 2019431.
Since the claimed Candida utilis strain D813 deposited under the accession number CCTCC M 2019431 is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. In this case, the specification does not disclose a repeatable process to obtain the Candida utilis strain D813 deposited under the accession number CCTCC M 2019431 and it is not apparent if the claimed or recited Pseudomonas aeruginosa strain is readily available to the public. Accordingly, it is deemed that a deposit of this bacterium should have been made in accordance with 37 CFR 1.801-1.809 and the enablement requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the Candida utilis strain D813 deposited under the accession number CCTCC M 2019431.
	If the strain has been deposited under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
	If the strain has been deposited, but not under the terms of the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rajgarhia et al. (US 2004/0029256 A1; cited on Form PTO-892; hereafter “Rajgarhia-1”) as evidenced by Rajgarhia et al. (US 2003/0190630 A1; cited on Form PTO-892; hereafter “Rajgarhia-2”). See MPEP 2112.III regarding a rejection under 35 U.S.C. 102/103. 
Claim 6 is drawn to a recombinant Candida cell, which is produced by a process according to claim 1. Claim 6 is interpreted as a product-by-process claim. See MPEP 2113 and MPEP 2112.V regarding product-by-process claims. 
Rajgarhia-1 discloses a recombinant yeast cell of a species that does not naturally accumulate pyruvate, comprising at least one exogenous D-lactate dehydrogenase (D-LDH) gene integrated into its genome, wherein the yeast cell is of the genus Candida (claim 1 of Rajgarhia-1). Rajgarhia-1 discloses the D-LDH gene is integrated into the locus of a target gene, preferably a pyruvate decarboxylase gene (paragraph [0065]), wherein the resulting yeast is missing the target gene (paragraph [0067]). Rajgarhia-1 discloses the embodiment of a Candida sonorensis with a D-lactate dehydrogenase (D-LDH) gene integrated into the pyruvate decarboxylase 1 (PDC1) locus (Example 4, beginning at p. 48). Rajgarhia-2 is cited in accordance with MPEP 2131.01.III to show that PDC1 is a single copy gene in Candida sonorensis (paragraph [0127]) and thus “all copies” of PDC1 in the Candida sonorensis of Example 4 of Rajgarhia-1 have been replaced with a D-LDH gene.
Rajgarhia-1 does not disclose the recombinant Candida cell is prepared by the process of claim 1 of this application. However, according to MPEP 2113.I, the patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, there is no evidence of record that the claimed recombinant Candida cell is structurally and/or functionally distinguished from the recombinant Candida cell of Rajgarhia-1. Since the Office does not have the facilities for examining and comparing applicants’ claimed recombinant Candida cell with the recombinant Candida cell of Rajgarhia-1, the burden is on the applicant to show a novel or unobvious difference between the claimed recombinant Candida cell and the recombinant Candida cell of Rajgarhia-1. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

Examiner Comment
The prior art of record does not teach or suggest a guide RNA comprising the nucleotide sequence of SEQ ID NO: 22.  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stovicek et al. (Metab. Eng. Commun. 2:13-22, 2015; cited on Form PTO-892) discloses simultaneous disruption of endogenous pyruvate decarboxylase genes and introduction of a D-LDH gene in Saccharomyces cerevisiae by CRISPR-Cas9-mediated genome editing (p. 14, column 1, bottom). 
Ozaki et al. (Metab. Eng. Commun. 5:60-67, 2017; cited on Form PTO-892) discloses deletion of endogenous pyruvate decarboxylase genes and introduction of a D-LDH gene in Schizosaccharomyces pombe by CRISPR-Cas9-mediated genome editing (p. 61, column 2). 

Conclusion
Status of the claims:
Claims 1-12 are pending.
Claims 1-5 and 8-12 are withdrawn from consideration.
Claims 6 and 7 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656